Citation Nr: 1529765	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation for left thumb, degenerative joint disease (DJD), status post laceration with residual paresthesias, currently rated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, awarded service connection for left thumb arthritic changes, status post skin avulsion/laceration (noncompensable) from April 1, 2009.  RO jurisdiction has been transferred to the RO in Denver, Colorado.  By way of a June 2011 Decision Review Officer decision, the Veteran received a 10 percent increased rating for his left thumb disability (assigned under diagnostic code 5228-8615).

In April 2015, the Veteran testified before the undersigned at a Travel Board hearing at the RO; the transcript of the hearing is of record.

A review of the record indicates that the Veteran is claiming that his service-connected scar on his left thumb has increased in severity.  See February 2011 VA Form 9.  However, this issue pertaining to an increased rating for the left thumb scar has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further evidentiary development is necessary prior to the final adjudication of the matter.  The last examination of record assessing the severity of the Veteran's left thumb disability was in May 2011.  Since then, the Veteran has presented evidence and testimony that his disability has worsened.  As such, a new examination assessing the current level of severity is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Prior to obtaining a new examination, any and all outstanding treatment records referable to the left thumb disability must be obtained to the extent possible.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should identify any outstanding VA and/or private medical records of treatment referable to the left thumb disability.  After acquiring this information and obtaining any necessary authorization (if applicable), the AOJ should obtain and associate any additional relevant records with the claims file.

2. After records development, arrange to have the Veteran scheduled for an orthopedic and neurological examination of his left thumb.  After examining the Veteran, reviewing the claims file, and conducting any testing deemed necessary, including X-ray studies, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected left thumb disability.  

The examiner should first record the range of motion observed on clinical evaluation, in terms of how close the Veteran can come to touching the thumb pad to the fingers (in inches or centimeters), with the thumb attempting to oppose the fingers.  The examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups of the thumb; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the thumb is ankylosed, that fact should be specifically noted.  

The evaluation should include a neurological examination to ascertain the severity of the service-connected left thumb disability.  The examiner should expressly offer an opinion for the neurological manifestations of the left thumb.

The examiner should provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim, to include (a) whether an assignment of a separate neurological rating is warranted for the left thumb disability and (b) whether an extraschedular evaluation is warranted.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




